Fourth Court of Appeals
                                San Antonio, Texas
                                    September 8, 2016

                                   No. 04-16-00210-CV

                                          E. P.,
                                         Appellant
                                            v.

                      TRAVIS COUNTY DISTRICT ATTORNEY,
                                   Appellee

                    From the 331st District Court, Travis County, Texas
                           Trial Court No. D-1-EX-11-000068
                         Honorable David Crain, Judge Presiding


                                      ORDER
      Appellant's motion for reconsideration of request for oral argument is hereby DENIED.



                                                 _________________________________
                                                 Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of September, 2016.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court